Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-848

IN RE JAN C. SMITH
                                                           2020 DDN 219
An Administratively Suspended Member of the
Bar of the District of Columbia Court of Appeals

Bar Registration No. 956375

BEFORE: Beckwith and Deahl, Associate Judges, and Fisher, Senior Judge.

                                  ORDER
                            (FILED— March 3, 2022)

       On consideration of the certified copy of an order from the state of Virginia
suspending respondent from the practice of law in that jurisdiction for a period of
one year and one day; this court’s December 27, 2021, order suspending respondent
pending resolution of this matter and directing him to show cause why reciprocal
discipline should not be imposed; and it appearing that respondent has not filed any
response or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Jan C. Smith is hereby suspended from the practice of law in
the District of Columbia for a period of one year and one day. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM